    Case: 1:18-cv-07918 Document #: 5 Filed: 12/14/18 Page 1 of 1 PageID #:37




12/10/2018                                                 /s/ Lars C. Golumbic


                                                           Lars C. Golumbic

                                                              Groom Law Group
                                                        1701 Pennsylvania Avenue, N.W.
                                                            Washington, D.C. 20006


                                                            lgolumbic@groom.com

                                                                202-861-6615
